Davis, Justice.
This case comes into this court by writ of error from the circuit court of Copiah county.
The record shows that, at the May term of the circuit court, 1838, for the county of Copiah, one Stephen Terry obtained a judgment against Joseph 'A. Ferguson -and Perry King, for the sum of five hundred and ninety dollars'and fifty five cents, with costs of suit, upon which the clerk of the circuit court of Copiah county issued, on the 26th day of May, 1838, a fieri fácias, directéd to the sheriff of Copiah county, commanding him to make of the goods and chattels, lands and' tenements, of Ferguson and King, the amount of the judgment, with-interest and costs. This fi. fa. was received on the 9th day of July, 1838, and on the 10th day of October, 1838, levied on a -negro woman, Lucy, the property of J. A. Ferguson, who gave-a forthcoming bond, with R. H. Haley, Milton Kenneday, and James Kenneday his sureties, for the delivery of the negro woman, Lucy, on the day of sale, which bond was returned to Copiah circuit court forfeited, on the 5th day of November, 1838. It further appears," that on the 16th day of May, 1839, Stephen Terry caused'to be issued from the clerk’s of*514fice of the circuit court of Copiah county a fi. fa. upon the original judgment against Ferguson and King.
King filed his petition, praying to have the fi. fa. superseded, and that the same might be quashed; which he obtained, returnable to the circuit court of Copiah county, 1839, at which term a motion was made to have the fi. fa. quashed. The motion was continued until the May term, 1840, at which time a motion was made to dismiss the supersedeas, which was sustained, and judgment rendered against King for costs.
The object of the plaintiff in error, in prosecuting his writ of error, is to have the judgment of the circuit court in dismissing the supersedeas, reversed, about the propriety of which this court has no doubt. The record in this cause shows, that the original fi. fa. issued against Ferguson and King, was levied upon a negro woman, ¡Lucy, the property of Ferguson, and a forthcoming bond given; which this court has repeatedly held to be a full satisfaction of the original judgment.
The original judgment being thus satisfied, the fi. fa. which afterwards issued upon it was a nullity. We therefore are of opinion the circuit court erred in dismissing the supersedeas, and refusing to quash the last execution issued upon the original judgment.
The judgment of the circuit court must, therefore, be reversed, and the execution quashed.